Title: Notes of a Conversation with John Beckley, 1 December 1793
From: Jefferson, Thomas
To: 


Dec. 1. 93. Beckley tells me he had the following fact from Lear. Langdon, Cabot and some others of the Senate, standing in a knot before the fire after the Senate had adjourned, and growling together about some measure which they had just lost, ‘ah! said Cabot, things will never go right till you have a President for life and an hereditary Senate.’ Langdon told this to Lear, who mentioned it to the President. The Presidt. seemed struck with it and declared he had not supposed there was a man in the US. who could have entertained such an idea.
